Citation Nr: 0517909	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  98-18 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a visual disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from January 1944 to February 
1946 and from July 1948 to February 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 2000 and August 2003 the Board 
remanded the claim for further development.

Based on the evidence submitted by the representative in 
October 2004, it appears that the veteran is seeking an 
increased rating for his asbestosis.  This matter is referred 
to the RO.


FINDINGS OF FACT

1.  The veteran's hyperopia, presbyopia, and astigmatism are 
refractive errors of the eye.

2.  The veteran did not have cataracts and associated myopic 
shift during any period of active duty, and his cataracts and 
associated myopic shift are not otherwise related to active 
service.  

3.  The veteran did not have glaucoma during any period of 
active duty or within one year of separation from a period of 
active duty, and his glaucoma is not otherwise related to 
active service.


CONCLUSIONS OF LAW

1.  The hyperopia, presbyopia, and astigmatism are not a 
disease or injury within the meaning of the applicable 
legislation.  38 C.F.R. § 3.303(c) (2004).

2.  The cataracts and associated myopic shift were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Glaucoma was not incurred in or aggravated by service and 
may not be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the June 1998 rating decision was 
promulgated did the agency of original jurisdiction (AOJ), in 
October 2001, provide explicit notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in October 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the veteran was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  In that regard, VA 
obtained additional VA medical records and the veteran 
submitted private medical records.  Also, the veteran was 
afforded additional VA examinations.  The timing-of-notice 
error was sufficiently remedied by the process carried after 
the October 2001 VCAA letter so as to provide the veteran 
with a meaningful opportunity to participate effectively in 
the processing of his claim by VA.  Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).  The timing-of-
notice error was thus nonprejudicial in this case because the 
error did not affect the essential fairness of the 
adjudication.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government - past treatment records with the military as a 
sailor and as a military retiree and VA medical records - 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  The veteran submitted private medical records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran was 
afforded VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  In that regard, VA fully complied with the 
directives of the October 2000 and October 2003 Board 
remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

The June 1998 rating decision, the October 1998 statement of 
the case (SOC), and the March 1999, April 2002, and June 2004 
supplemental statements of the case (SSOCs) informed the 
veteran of the evidence in the possession of VA.  As it 
appears that VA has obtained all pertinent evidence, there is 
no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(e).

In the October 2001 and December 2003 VCAA letters, the AOJ 
asked the veteran to identify - and if possible submit - 
evidence.  In January 2004, the veteran submitted additional 
evidence and indicated that he had no further evidence to 
submit.  Based on the above, VA substantially complied with 
the fourth notice element - requesting that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim - and in any event, based on the 
veteran's response, any lack of explicit request is harmless 
error.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).

Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.  In light of the above, the Board 
determines that no reasonable possibility exists that further 
assistance would aid in the substantiation of the veteran's 
claim.  38 U.S.C.A. § 5103A.  In addition, as the veteran has 
been provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).



Factual Background

The veteran's service medical records reflect that on a 
January 1944 entrance examination, his uncorrected vision was 
20/20 bilaterally.  On a February 1946 separation 
examination, his uncorrected distant vision was 20/20 
bilaterally.  On a July 1948 entrance examination and on a 
July 1951 physical examination, his uncorrected vision was 
20/20 bilaterally.  On a November 1955 physical examination, 
his uncorrected distant vision was 20/20 bilaterally.  

In July 1959, it was noted that the veteran had complained on 
numerous occasions of difficulty with vision.  In August 
1959, his vision was 20/15 in the right eye and 20/15-1 in 
the left eye.  He was not wearing corrective lenses.  The 
assessment was a Bergmeister's papilla on the left eye.  He 
was given a prescription for corrective lenses.  In April 
1962, the veteran's far vision was 20/15 bilaterally and his 
near vision was 14/14 bilaterally.  He was given a new 
prescription for corrective lenses.  

At a May 1963 physical examination, the veteran reported that 
he had worn glasses.  Physical examination revealed that the 
eyes in general were normal and that the pupils and ocular 
mobility were normal.  The ophthalmoscopic evaluation was 
normal.  The uncorrected distant vision was 20/20 
bilaterally.  At the August 1963 physical examination, the 
eyes in general were normal and the pupils and ocular 
mobility were normal.  The ophthalmoscopic evaluation was 
normal.  The uncorrected distant vision was 20/20 
bilaterally.  The intraocular tension was normal.   At a 
February 1966 separation examination, the eyes in general 
were normal and the pupils and ocular mobility were normal.  
The ophthalmoscopic evaluation was normal.  The uncorrected 
distant vision was 20/20 bilaterally.  The intraocular 
tension was normal.   

At a December 1986 physical examination, it was noted that 
there were no remarkable abnormalities of the eyes, ears, 
nose, and throat.  

At an October 1992 eye examination at a military hospital, 
the assessments were low-to-moderate hyperope with moderate 
against-the-rule astigmatism and presbyopia of both eyes; 
moderate nuclear sclerosis, grade 2; arterial sheathing on 
and near the left eye only with a possible etiology of 
symptomatic post uveitis; and otherwise, good ocular health.   

VA medical records reflect that in April 1998 the impressions 
were hyperopia, astigmatism, and presbyopia.  

The veteran underwent a VA eye examination in June 1998.  The 
diagnoses were hyperopia, presbyopia, and cataracts.  The 
examiner noted that the diagnoses were for both eyes.  

VA medical records show that in April 2000 the assessments 
were hyperopic presbyope, no hypertensive retinopathy in both 
eyes, and non-service-connected cataracts in both eyes.

At a June 2000 hearing, the veteran testified that when 
working as a boiler technician in service, he was exposed to 
bright light from flames.

The veteran was afforded another VA examination in December 
2001.  The impressions were cataracts, astigmatism, and 
presbyopia.

VA medical records reveal that in April 2002 and in April 
2003, the assessments were hyperopia of the right eye, 
astigmatism in both eyes, presbyopia, ocular hypertension in 
the left eye, and normal cup-to-disk ratio.  

Private medical records reflect that in January 2004 open-
angle glaucoma was diagnosed.

The veteran underwent another VA examination in January 2004.  
The examiner noted  that glaucoma had been diagnosed within 
the past month.  The impressions were myopic shift secondary 
to cataracts and astigmatism/presbyopia.  The examiner stated 
that the in-service manifestations were hyperopia and that it 
was a refractive error.  The examiner indicated that it was 
not likely that the in-service manifestations of hyperopia 
were related to the cataracts.  The examiner noted that 
cataracts were changes that occurred on lenses, were usually 
age related, and was more common in people over the age of 
60.  The examiner indicated that the astigmatism was not 
likely related to the in-service manifestations of hyperopia 
because astigmatism is a refractive error related to the 
shape of the cornea and lens.  The examiner noted the 
presbyopia was likely related to the in-service 
manifestations of hyperopia because presbyopia occurs early 
in hyperopes.

Legal Criteria

Service connection may be established for disability due to 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for an organic disease of the nervous system when it is 
manifested to a compensable degree within one year following 
discharge from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Refractive error of the eye is not a disease or injury within 
the meaning of the applicable legislation.  38 C.F.R. 
§ 3.303(c).  Regular astigmatism, myopia (other than 
malignant or pernicious), hyperopia, and presbyopia will not, 
in themselves, be regarded as disabilities and may not be 
service connected on the basis of incurrence or natural 
progress during service.  Long established policy permits 
service connection with such unusual developments as 
choroidal degeneration, retinal hemorrhage or detachment, or 
rapid increase of myopia producing uncorrectable impairment 
of vision.  Irregular astigmatism may be due to corneal 
inflammation, injury or operation.  Only under such unusual 
circumstances, with uncorrectable residuals, may refractive 
error be considered service connected.  M 21-1, Part VI, 
para. 11.07.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Analysis

The veteran's visual disorders are hyperopia, presbyopia, 
astigmatism, cataracts, myopic shift, and glaucoma.  The 
January 2004 VA examiner indicated that the veteran had 
hyperopia in service and that it is a refractive error.  
Since hyperopia is a refractive error of the eye, it is not a 
disease or injury within the meaning of the applicable 
legislation.  As for the veteran's presbyopia, it is also a 
refractive error of the eye and in any event, it is secondary 
to the hyperopia.  Therefore, the presbyopia is not a disease 
or injury within the meaning of the applicable legislation.  
Regular astigmatism is a refractive error, and in this case, 
the January 2004 VA examiner stated that the veteran's 
astigmatism was a refractive error related to the shape of 
his cornea and lens.  There is no medical evidence that the 
astigmatism is due to corneal inflammation, injury or 
operation.  Accordingly, the veteran's astigmatism is not a 
disease or injury within the meaning of the applicable 
legislation.  In any event, the January 2004 VA examiner did 
not indicate that the astigmatism began during a period of 
active duty.  In fact, that examiner noted that it was not 
likely related to his in-service manifestations of hyperopia.  

As for the cataracts, they were first diagnosed in June 1998, 
over 22 years after the veteran's separation from his final 
period of active duty.  The veteran's service medical records 
reflect no diagnosis of cataracts.  The VA optometrist who 
examined the veteran in April 2000 indicated that the 
cataracts were non-service-connected.  The January 2004 VA 
examiner did not indicate that the cataracts were related to 
active service.  In fact, the examiner noted that it was not 
likely that in-service manifestations of hyperopia were 
related to the cataracts.  The examiner indicated that 
cataracts were changes that occurred on lenses, were usually 
age related, and was more common in people over the age of 
60.  There is no medical evidence or opinion indicating that 
the veteran's cataracts are otherwise related to active 
service.  With regard to the myopic shift, the Board notes 
that myopia other than malignant or pernicious myopia is a 
refractive error of the eye.  There is no evidence that the 
veteran had malignant or pernicious myopia in service.  
Service medical records reflect no diagnosis of myopia, much 
less a rapid increase of myopia.  In this case, the January 
2004 VA examiner indicated that the myopic shift was 
secondary to the cataracts.

With regard to the glaucoma, it was first diagnosed in 
January 2004, almost 28 years after the veteran's separation 
from his final period of active duty.  The veteran's service 
medical records reveal no diagnosis of glaucoma.  In that 
regard, the intraocular tension was normal at the August 1963 
physical examination and the February 1966 separation 
examination.  There is no evidence that the veteran had 
glaucoma within one year of separation from any period of 
active duty.  There is no medical evidence or opinion showing 
that the veteran's glaucoma is otherwise related to active 
service.
  
In short, the veteran's hyperopia, presbyopia, and 
astigmatism are refractive errors of the eye.  The veteran 
did not have cataracts and associated myopic shift during any 
period of active duty, and his cataracts and associated 
myopic shift are not otherwise related to active service.  
The veteran did not have glaucoma during any period of active 
duty or within one year of separation from a period of active 
duty, and his glaucoma is not otherwise related to active 
service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a visual disability is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


